Title: James Madison to Joseph C. Cabell, 1 December 1833
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dr. Sir
                            
                            
                                
                                     Montpellier
                                
                                Decr. 1. 1833
                            
                        
                        I have just recd. the inclosed papers from Docr. Carr with a request that I wd. forward them to you, to
                            enable you to make out your Report, as Rector pro: tem With cordial respects & regards
                        
                            
                                James Madison.
                            
                        
                    